NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                SUSAN MELEANA GODDARD, Appellant.

                             No. 1 CA-CR 17-0365
                               FILED 4-17-2018


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201601086
           The Honorable Billy K. Sipe, Jr., Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave County Legal Advocate’s Office, Kingman
By Jill L. Evans
Counsel for Appellant


                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Jennifer B. Campbell and Judge Paul J. McMurdie joined.
                           STATE v. GODDARD
                           Decision of the Court

W I N T H R O P, Presiding Judge:

¶1             Susan Meleana Goddard (“Appellant”) appeals her
misdemeanor convictions and probation for two counts of assault by
domestic violence and one count of disorderly conduct by domestic
violence. Appellant’s counsel has filed a brief in accordance with Smith v.
Robbins, 528 U.S. 259 (2000); Anders v. California, 386 U.S. 738 (1967); and
State v. Leon, 104 Ariz. 297 (1969), stating she has searched the record on
appeal and has found no arguable question of law that is not frivolous.
Appellant’s counsel therefore requests that we review the record for
fundamental error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999)
(stating that this court reviews the entire record for reversible error). This
court allowed Appellant to file a supplemental brief in propria persona, but
Appellant has not done so.

¶2            We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”)
sections 12-120.21(A)(1) (2016), 13-4031 (2010), and 13-4033(A) (2010).1
Finding no reversible error, we affirm.

                FACTS AND PROCEDURAL HISTORY2

¶3             Appellant and her husband, D.G., have five children,
including A.G., who was twelve years old on both July 9, 2016—the date of
the incident—and at the time of trial, and C.G., who was fifteen years old
on the date of the incident and sixteen years old at the time of trial. On the
date of the incident, the family was living in Mohave County, and their
electricity had been turned off. They were accessing a neighbor’s electrical
outlet for some power, but their air conditioning did not work, and the
family was in a bad mood because of the extreme heat.

¶4           Appellant and D.G. went to the bank to get some money, but
the bank was closed, so they went to the home of a friend to borrow money.
While there, Appellant drank “a couple of shots” of alcohol. After
obtaining the money, Appellant and D.G. left and went shopping,


1      We cite the current version of all applicable statutes because no
revisions material to this decision have occurred since the date of the
offenses.

2     We view the facts in the light most favorable to sustaining the verdict
and resolve all reasonable inferences against Appellant. See State v. Kiper,
181 Ariz. 62, 64 (App. 1994).


                                      2
                          STATE v. GODDARD
                          Decision of the Court

purchasing toilet paper, cigarettes, and a bottle of vodka. Upon arriving
home, Appellant drank some of the vodka.

¶5             Appellant and D.G. decided to watch a movie in their
bedroom. Appellant became angry, however, after D.G. rubbed a glass of
ice water against her leg. An argument between them ensued, with
Appellant yelling and screaming at D.G. Appellant also tried to hit D.G.
with her fist, but he avoided the blow.

¶6            The argument spilled over into the living room, and C.G.
stepped out of his bedroom and into the living room after hearing the
commotion. Appellant and C.G. began arguing, and Appellant threw a
large decorative rock and a picture frame from the wall at C.G., causing the
frame’s glass to break.

¶7           Appellant also physically attacked C.G., punching and
scratching him on the chest and arms. D.G. tried to intervene, but
Appellant also hit and scratched him.

¶8           Appellant then went outside and attempted to drive away in
the family’s truck, but because Appellant had been drinking, D.G.
disconnected the truck’s battery. When Appellant could not start the truck,
she returned to the house.

¶9            Meanwhile, A.G. had stepped out of a room and into the
hallway to find out what was happening. As Appellant passed by A.G. on
the way to her bedroom, she shoved him and hit him on the cheek.
Appellant closed the bedroom door, and when D.G. opened it, Appellant
threw a lamp at him, causing the lamp to break.

¶10         D.G. told C.G. to call the police, and C.G. called 911. In the
meantime, Appellant left the home and went to a neighbor’s residence.

¶11           Mohave County Sheriff’s Deputy Rogers responded to the call
and, after speaking with other family members, located Appellant at the
neighbor’s home. Deputy Rogers directed Appellant to his patrol vehicle
and advised her of her rights pursuant to Miranda.3 Appellant initially
claimed she did not remember much of what occurred, but eventually
admitted consuming alcohol, and the officer observed she had several signs
and symptoms of intoxication and appeared frustrated. Appellant also
admitted to the deputy that she and C.G. had argued, and the argument
had turned “physical” and eventually also involved D.G. She claimed,

3     Miranda v. Arizona, 384 U.S. 436 (1966).


                                     3
                            STATE v. GODDARD
                            Decision of the Court

however, that other family members had attacked her, causing her to leave
her home. She denied assaulting A.G., but admitted going into her
bedroom and throwing the lamp.

¶12            A grand jury charged Appellant with Count 1, aggravated
assault by domestic violence upon A.G., a class 6 felony, in violation of
A.R.S. §§ 13-1203(A)(2) (2010), 13-1204(A)(6) (Supp. 2017), and 13-3601
(Supp. 2017); Count 2, assault by domestic violence by intentionally placing
C.G. in fear of imminent physical injury, a class 2 misdemeanor, in violation
of A.R.S. §§ 13-1203(A)(2) and 13-3601; Count 3, assault by domestic
violence by intentionally placing D.G. in fear of imminent physical injury,
a class 2 misdemeanor, in violation of A.R.S. §§ 13-1203(A)(2) and 13-3601;
and Count 4, disorderly conduct by domestic violence, a class 1
misdemeanor, in violation of A.R.S. §§ 13-2904(A)(1) (2010) and 13-3601.

¶13           At trial, Appellant admitted drinking a small amount of
alcohol before the incident. She further admitted swinging her fists at both
D.G. and C.G., but denied hitting either of them, and explained her actions
against C.G. by claiming he had called her profane names. She eventually
admitted the scratches on C.G. were from her fingernails and “scuffling”
had occurred, but claimed she was the only one hit. She also admitted
throwing the lamp and the rock, but denied throwing them at anyone, and
again denied assaulting A.G.

¶14           As to Count 1, the trial court held a jury trial, and as to Counts
2 through 4, the court held a bench trial. The jury acquitted Appellant of
Count 1, but the court convicted her as charged of Counts 2 through 4. The
court placed Appellant on concurrent terms of two years’ supervised
probation for all counts. Appellant filed a timely notice of appeal.

                                 ANALYSIS

¶15          We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300; Clark, 196 Ariz. at 537, ¶ 30. The
evidence presented at trial was substantial and supports the verdicts.
Appellant was represented by counsel at all stages of the proceedings and
was given the opportunity to speak at sentencing. The proceedings were
conducted in compliance with her constitutional and statutory rights and
the Arizona Rules of Criminal Procedure.

¶16          After filing of this decision, defense counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended.
Counsel need do no more than inform Appellant of the status of the appeal
and of her future options, unless counsel’s review reveals an issue


                                       4
                           STATE v. GODDARD
                           Decision of the Court

appropriate for petition for review to the Arizona Supreme Court. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). Appellant has thirty days from the
date of this decision to proceed, if she desires, with a pro per motion for
reconsideration or petition for review.

                              CONCLUSION

¶17          Appellant’s convictions and probation are affirmed.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        5